PER CURIAM.
Appellant was sentenced on September 21, 1995, for several 1994 offenses, and for violation of a probation order for two robbery offenses committed by appellant in 1991. A sentencing guidelines scoresheet was prepared, based on the 1994 guidelines, which listed a 1994 burglary as the primary offense, and the 1991 robberies and other offenses as additional offenses, and sentence was imposed based on the scoresheet. The appellant contends, and the state agrees, that it was error to sentence appellant for offenses committed prior to January 1, 1994, using a 1994 guidelines scoresheet. It is therefore necessary to vacate appellant’s sentences and remand for resentencing. See Heath v. State, 656 So.2d 527 (Fla. 1st DCA 1995), and Tubwell v. State, 661 So.2d 380 (Fla. 1st DCA 1995).
The sentences appealed are VACATED and this cause is REMANDED for resen-tencing.
MINER and WEBSTER, JJ., and SMITH, Senior Judge, concur.